                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-153-KDB-DCK

 DIANE SKINDER,                                         )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )       ORDER
                                                        )
 FEDERAL EXPRESS LONG TERM                              )
 DISABILITY PLAN,                                       )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by Emily C. Pera, concerning Ahsaki E. Baptist on

January 31, 2020, who seeks to appear as counsel pro hac vice for Defendant. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Ahsaki E. Baptist

is hereby admitted pro hac vice to represent Defendant.



                                     Signed: January 31, 2020
